DETAILED ACTION
The instant application having Application No. 16/485,376 has claims 17-20, 22-26, 28-32, 34-39, and 41-42 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit of priority to U.S. Provisional Patent Application having Application Number 62/661,283.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward J. Sandor (60826) on 6/7/2022, with a follow-up on 6/8/2022.

Please amend claims 17, 19, 22, 25-26, 28-31, 37, 39, and 42 as follows:

17. (Currently Amended) A system comprising:
a storage system comprising a memory controller and a memory array, the storage system configured to maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array in a logical-to-physical (L2P) map, and to provide L2P information to a host device,
wherein the memory array comprises a changed L2P region, a to-be-loaded L2P region, and an invalid L2P region,
wherein one or more of the changed L2P region, the to-be-loaded L2P region, or the invalid L2P region comprises multiple subregions,
wherein a size of one or more of the changed L2P subregion, the to-be-loaded L2P subregion, or the invalid L2P subregion on the memory array is 4K bytes,
wherein the memory controller is configured to provide a response, to a host memory request, indicating that L2P information at the host device should be updated, the response comprising a response information unit comprising:
changed L2P region information and associated subregion information;
to-be-loaded L2P region information and associated subregion information; and
invalid L2P region information and associated subregion information,


wherein the response to the host memory request comprises the [a] response information unit having a limited size,
wherein a size of one or more of the changed L2P region information, the to-be-loaded L2P region information, or the invalid L2P region information in the response information unit is 1 byte, and
wherein a size of one or more of the changed L2P subregion information, the to-be-loaded L2P subregion information, or the invalid L2P subregion information in the response information unit is 2 bytes,
wherein the limited size of the response information unit comprises 20 bytes of L2P sense data,
wherein the 20 bytes of L2P sense data comprises the changed L2P region information and associated subregion information, the to-be-loaded L2P region information and associated subregion information, and the invalid L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the changed L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the to-be-loaded L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the invalid L2P region information and associated subregion information, and wherein the invalid L2P region information comprises 1 byte of the 4 bytes of invalid L2P region information and associated subregion information, and the invalid L2P subregion information comprises 2 bytes of the 4 bytes of invalid L2P region information and associated subregion information. 

19. (Currently Amended) The system of claim 17, wherein the changed L2P region information and associated subregion information is changed with respect to the L2P information previously provided to the host device, and
wherein the invalid L2P region information and associated subregion information is invalid with respect to the L2P information previously provided to the host device.  

22. (Currently Amended) The system of claim 17, wherein a size of the invalid L2P region information and associated subregion information in the response information unit comprises:
1 byte of invalid L2P region index; and
2 bytes of invalid L2P subregion index.  

25. (Currently Amended) A system comprising:
a storage system including a memory controller and a memory array, the storage system configured to maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array in a logical-to-physical (L2P) map, and to provide L2P information to a host device,
wherein the memory array comprises a L2P region, a to-be-loaded L2P region, and an invalid L2P region,
wherein one or more of the changed L2P region, the to-be-loaded L2P region, or the invalid L2P region comprises multiple subregions,
wherein a size of one or more of the changed L2P subregion, the to-be-loaded L2P subregion, or the invalid L2P subregion on the memory array is 4K bytes,
wherein the memory controller is configured to provide a response, to a host memory request, indicating that L2P information at the host device should be updated, the response comprising a response information unit comprising fields, the fields comprising:
a changed L2P region and associated subregion field;
a to-be-loaded L2P region and associated subregion field; and
an invalid L2P region and associated subregion field,


wherein the changed L2P region and associated subregion field comprises changed L2P region information and associated subregion information with respect to L2P information previously provided to the host device,
wherein the to-be-loaded L2P region and associated subregion field comprises to-be-loaded L2P region information and associated subregion information with respect to L2P information previously provided to the host device,
wherein the invalid L2P region information and associated subregion field comprises invalid L2P region information and associated subregion information with respect to L2P information previously provided to the host device,
wherein the response to the host memory request comprises the [a] response information unit having a limited size,
wherein a size of one or more of the changed L2P region information, the to-be-loaded L2P region information, or the invalid L2P region information in the response information unit is 1 byte, and
wherein a size of one or more of the changed L2P subregion information, the to-be-loaded L2P subregion information, or the invalid L2P subregion information in the response information unit is 2 bytes,
wherein the limited size of the response information unit comprises 20 bytes of L2P sense data,
wherein the 20 bytes of L2P sense data comprises the changed L2P region information and associated subregion information, the to-be-loaded L2P region information and associated subregion information, and the invalid L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the changed L2P region  information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the to-be-loaded L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the invalid L2P region information and associated subregion information, and wherein the invalid L2P region information comprises 1 byte of the 4 bytes of invalid L2P region and associated subregion information, and the invalid L2P subregion information comprises 2 bytes of the 4 bytes of invalid L2P region information and associated subregion information. 
  
26. (Cancelled)

28. (Currently Amended) The 
1 byte of invalid L2P region index;
2 bytes of invalid L2P subregion index; and
1 byte of invalid L2P flags or other information.  

29. (Currently Amended) A method comprising:
maintaining, using a storage system comprising a memory controller and a memory array, a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the memory array in a logical-to-physical (L2P) map; and
wherein the memory array comprises a L2P region, a to-be-loaded L2P region, and an invalid L2P region,
wherein one or more of the changed L2P region, the to-be-loaded L2P region, or the invalid L2P region comprises multiple subregions,
wherein a size of one or more of the changed L2P subregion, the to-be-loaded L2P subregion, or the invalid L2P subregion on the memory array is 4K bytes,
providing, by the storage system, a response, to a host memory request, indicating that L2P information at the host device should be updated, the response comprising a response information unit comprising:
changed L2P region information and associated subregion information;
to-be-loaded L2P region information and associated subregion information; and
invalid L2P region information and associated subregion information,


wherein the response to the host memory request comprises the [a] response information unit having a limited size, 
wherein a size of one or more of the changed L2P region information, the to-be-loaded L2P region information, or the invalid L2P region information in the response information unit is 1 byte, and
wherein a size of one or more of the changed L2P subregion information, the to-be-loaded L2P subregion information, or the invalid L2P subregion information in the response information unit is 2 bytes,  
wherein the limited size of the response information unit comprises 20 bytes of L2P sense data,
wherein the 20 bytes of L2P sense data comprises the changed L2P region information and associated subregion information, the to-be-loaded L2P region information and associated subregion information, and the invalid L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the changed L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the to-be-loaded L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the invalid L2P region information and associated subregion information, and wherein the invalid L2P region information comprises 1 byte of the 4 bytes of invalid L2P region and associated subregion information, and the invalid L2P subregion information comprises 2 bytes of the 4 bytes of invalid L2P region information and associated subregion information. 

30. (Currently Amended) The method of claim 29, wherein the response information unit comprises fields, the fields comprising:
a changed L2P region and associated subregion field comprising the changed L2P region information and associated region information;
a to-be-loaded L2P region and associated subregion field comprising the to-be-loaded L2P region information and associated subregion information; and
an invalid L2P region information and associated subregion field comprising the invalid L2P region and associated subregion information.

31. (Currently Amended) The method of claim 29, wherein the changed L2P region information and associated subregion information is changed with respect to the L2P information previously provided to the host device, and
wherein the invalid L2P region information and associated subregion information is invalid with respect to the L2P information previously provided to the host device.  

35. (Currently Amended) The method of claim 34, wherein the invalid L2P region information and associated subregion information comprises 1 byte of invalid L2P flags or other information. 
37. (Currently Amended) At least one non-transitory device-readable storage medium comprising instructions that, when executed by a memory controller of a storage system, cause the memory controller to perform operations comprising:
maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a memory array of the storage system in a logical-to-physical (L2P) map, 
the memory array comprising a L2P region, a to-be-loaded L2P region, and an invalid L2P region,
a size of one or more of the changed L2P subregion, the to-be-loaded L2P subregion, or the invalid L2P subregion on the memory array being 4K bytes,
wherein one or more of the changed L2P region, the to-be-loaded L2P region, or the invalid L2P region comprising multiple subregions; and
providing a response, to a host memory request, indicating that L2P information at the host device should be updated, the response comprising a response information unit comprising:
changed L2P region information and associated subregion information;
to-be-loaded L2P region information and associated subregion information; and
invalid L2P region information and associated subregion information,


wherein the response to the host memory request comprises the [a] response information unit having a limited size, wherein a size of one or more of the changed L2P region information, the to-be-loaded L2P region information, or the invalid L2P region information in the response information unit is 1 byte, and 
wherein a size of one or more of the changed L2P subregion information, the to-be-loaded L2P subregion information, or the invalid L2P subregion information in the response information unit is 2 bytes.  
wherein the limited size of the response information unit comprises 20 bytes of L2P sense data,
wherein the 20 bytes of L2P sense data comprises the changed L2P region information and associated subregion information, the to-be-loaded L2P region information and associated subregion information, and the invalid L2P region information and associated subregion information,
wherein is 4 bytes of the 20 bytes of L2P sense data is allotted to the changed L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the to-be-loaded L2P region information and associated subregion information,
wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the invalid L2P region information and associated subregion information, and wherein the invalid L2P region information comprises 1 byte of the 4 bytes of invalid L2P region and associated subregion information, and the invalid L2P subregion information comprises 2 bytes of the 4 bytes of invalid L2P region and associated subregion information.

39. (Currently Amended) The storage medium of claim 37, wherein the changed L2P region information and associated subregion information is changed with respect to the L2P information previously provided to the host device, and
wherein the invalid L2P region information and associated subregion information is invalid with respect to the L2P information previously provided to the host device.  

42. (Cancelled)

Allowable Subject Matter
Claims 17-20, 22-25, 28-32, 34-39, and 41 are allowed.
The closest arts made of record are Kwon (US 20140129761 A1, hereinafter Kwon), Lee et al. (US 20190108131 A1, hereinafter Lee), and Cho (US 5699549 A, hereinafter Cho).
As per independent claims 17, 25, 29, and 37:
Kwon teaches a system, method, and non-transitory device-readable storage medium that contains regions that may correspond to changed, to-be-loaded, and invalid region. Kwon also 
teaches region mapping information that may correspond to changed, to-be-loaded, and invalid region mapping information. Kwon further teaches conveying the mapping information to a host to indicate the mapping information on the host device should be updated.
Lee teaches transmission of address mapping table comprising region and subregion information.
Cho teaches block clusters (region) and blocks (subregion) where the blocks are 4K bytes in size and management information corresponding to the block clusters and the blocks comprising 1 and 2 bytes, respectively.
However, with respect to the limitations comprising or mirroring: “wherein the limited size of the response information unit comprises 20 bytes of L2P sense data, wherein the 20 bytes of L2P sense data comprises the changed L2P region information and associated subregion information, the to-be-loaded L2P region information and associated subregion information, and the invalid L2P region information and associated subregion information, wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the changed L2P region information and associated subregion information, wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the to-be-loaded L2P region information and associated subregion information, wherein 4 bytes of the 20 bytes of L2P sense data is allotted to the invalid L2P region information and associated subregion information, and wherein the invalid L2P region information comprises 1 byte of the 4 bytes of invalid L2P region information and associated subregion information, and the invalid L2P subregion information comprises 2 bytes of the 4 bytes of invalid L2P region information and associated subregion information.” in conjunction with the other limitations of the independent claims, are not disclosed by the prior art of record. Therefore, the prior art of record, neither individually nor in combination, teach the independent claims as whole.

Claims 18-20, 22-24, 28, 30-32, 34-36, 38-39, and 41 are allowed at least by the virtues of their dependency from claims 17, 25, 29, or 37.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lassa (US 20130054871 A1) teaches sending an event log to a host containing plane (region) and block (subregion) information comprising 1 byte and 2 bytes, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183